                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )     Case No. 1:19-cr-0099-DCN (13)
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )     MAGISTRATE JUDGE
                                                   )     THOMAS M. PARKER
 JASON REID,                                       )
                                                   )
        Defendant.                                 )     ORDER ON GOVERNMENT’S
                                                   )     MOTION FOR DETENTION




       The United States has charged Defendant Jason Reid Mott by indictment filed on

February 27, 2019 with two counts:

                conspiracy to possess with intent to distribute and distribution of fentanyl, heroin
                 and oxycodone in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), (b)(1)(C) and
                 (b)(1)(D)(Count 1); and,
                use of a communication facility in furtherance of a drug trafficking crime in
                 violation of 21 U.S.C. § 843(b)(Counts 23-42).

       If convicted, defendant faces a mandatory prison term of at least10 years up to life in

prison plus other potential sentences. At the initial appearance on February 28, 2019, the

government moved for detention, and defendant requested a hearing. The undersigned heard the

motion on March 7, 2019. Upon consideration of the applicable requirements of 18 U.S.C. §

3142, the government’s motion for detention is DENIED.
       The government presented no testimony at the detention hearing. Instead, the

government proffered the indictment and the report of pretrial services with no objection from

the defense. Pretrial Services Officer Julie Gray categorized Reid as a Category 4 PTRA risk, set

forth his demographic and criminal history information and recommended that no bond be

granted.

       Defendant proffered information in the report of pretrial services indicating his current

contact in the community, including his role as a live-in partner of his girlfriend and provider of

child care services to children in the home. The defense pointed out that Reid has stable housing

and community and family contacts. The defense pointed out that Reid’s prior criminal history

was less serious than it appears upon cursory examination. The defense pointed out that the

indictment barely alleged any wrongful conduct on defendant’s part and nothing to suggest he

could not be safely released on bond.

       The government asserted defendant had a long criminal history and it asserted Reid’s

contacts in the state of New Jersey suggested he is a flight risk.

       The court finds this case is one in which a rebuttable presumption for detention exists

under 18 U.S.C. § 3142(e)(3) in that defendant is charged with a violation of the Controlled

Substances Act, 21 U.S.C. §§ 801, et seq. and faces a maximum sentence in excess of 10 years.

The following facts support the government’s position that detention should be ordered:

defendant has a prior criminal history that included drug trafficking and some offenses of

violence. Some evidence of failures to appear in court exists. Further, strong evidence supports

the government’s case.




                                                  2
